Title: To Alexander Hamilton from James Read, 16 February 1800
From: Read, James (d. 1803)
To: Hamilton, Alexander


          
            Sir
            Barracks near Averysboroug North Carolina February 16th. 1800
          
          Agreeably to your directions I have had a consultation with the Majors of the sixth Regiment, respecting the order in which the Captains and Lieutenants should take their Rank. We are of opinion that the Captains should rank as follows; William P. Anderson first, James Taylor second, John Williams third, William Hall fourth, Maurice Moore fifth, William Dickson sixth, Samuel G. Barron seventh, John Nicholas eighth, Eli Gaither ninth, and Edmund Smithwith the tenth. The advantage that will accrue to the Service is the reason for arranging them as above
          It has not been in my power to make any arrangement with the Majors, of the Lieutenants, as we have seen only five first Lieutenants and five second Lieutenants.
          With Great Respect I have the Honour to be Sir Your Obedient Servant
          
            James Read
            Lt Colo. Comdt.
          
        